
	

113 HR 4176 IH: Science Laureates of the United States Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4176
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Ms. Lofgren (for herself, Ms. Eddie Bernice Johnson of Texas, Ms. Shea-Porter, Ms. Slaughter, Mr. Kennedy, Mr. Lipinski, Mr. Capuano, Mr. Veasey, Mr. Peters of California, Mr. Collins of New York, Mr. Michaud, Ms. Bonamici, Mr. Delaney, Mr. Polis, Mr. Takano, Mr. Grijalva, Mr. Lewis, Mr. Cárdenas, Ms. Esty, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To establish a position of Science Laureate of the United States.
	
	
		1.Short titleThis Act may be cited as the Science Laureates of the United States Act of 2014.
		2.FindingsCongress finds the following:
			(1)Scientific research and advancement has driven success in the United States and global success for
			 centuries.
			(2)Scientific research has saved, improved, and extended lives, increased the standard of living,
			 expanded economic opportunity, and advanced human understanding.
			(3)Such research holds the promise of continuing this progress, protecting the environment, creating
			 jobs, growing the economy through innovative ideas and discoveries, and
			 generally advancing all mankind.
			(4)People in the United States can benefit when scientific research is conducted and communicated in a
			 transparent manner to better inform citizens about the nature and status
			 of such research.
			(5)Scientific education is a critical element of preparing our Nation and our citizens for a
			 technology-intensive future and ensuring that the United States remains
			 the world leader in innovation and high-tech success.
			(6)A spokesperson who can embody, demonstrate, and articulate the importance and excitement of
			 scientific research and education will help improve the current and future
			 state of science to the benefit of all people in the United States.
			3.Establishment of Science Laureates of the United States
			(a)Position establishedCongress recognizes that science contributes to the economic prosperity and general welfare of the
			 United States, and that increasing the public’s awareness about the
			 sciences will increase such benefits. Congress also recognizes that
			 scientists who are both accomplished in their fields and who foster the
			 public’s interest in science do a special service to the United States. To
			 honor their service and to further increase the public’s awareness about
			 the sciences, there is established the position of Science Laureate of the
			 United States.
			(b)Appointment
				(1)In GeneralThe National Academy of Sciences shall appoint a Science Laureate on the basis of merit,
			 particularly the ability of an individual to—
					(A)foster and enhance public awareness and interest in science; and
					(B)provide ongoing significant scientific contributions; and
					(2)Variety of Scientific DisciplinesThe National Academy of Sciences shall strive to choose for the position of Science Laureate of the
			 United States individuals, in different years, from different scientific
			 disciplines, including biology, physics, geosciences, astronomy,
			 mathematics, chemistry, and other science disciplines.
				(c)DutiesEach Science Laureate shall engage the public, from time to time, to increase the public’s
			 awareness about science. A Science Laureate is encouraged to continue the
			 Science Laureate's scientific work. The National Academy of Sciences shall
			 facilitate the duties of a Science Laureate.
			(d)LimitationThe Science Laureate position shall not have the effect of duplicating or superseding the role of
			 the President’s Science Advisor.
			(e)TermEach Science Laureate shall serve a 1-year term. A Science Laureate may be reappointed for
			 additional terms.
			(f)Compensation; Reimbursement
				(1)CompensationA Science Laureate shall serve without pay and shall not be considered to be a Federal employee
			 based on such individual's appointment as a Science Laureate.
				(2)Reimbursement for travelThe National Academy of Sciences may in its discretion provide a Science Laureate with
			 reimbursement for travel expenses incurred while performing duties as a
			 Science Laureate, including per diem in lieu of subsistence, in accordance
			 with applicable provisions in the same manner as persons employed
			 intermittently in the Government service are allowed expenses under
			 section 5703 of title 5, United States Code.
				
